Exhibit 23.2 Consent of Independent Registered Public Accounting Firm To the Board of Directors of Biostar Pharmaceuticals, Inc. We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-161598) of Biostar Pharmaceuticals, Inc. of our report dated March 27, 2012 relating to the consolidated financial statements, which appears in the Annual Report on Form 10-K of Biostar Pharmaceuticals, Inc., for the years ended December 31, 2011 and 2010. Mazars CPA Limited Certified Public Accountants Hong Kong March 27, 2012
